DETAILED ACTION
	This is in response to the RCE filed on February 26th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 2/26/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 

Applicant's arguments, pg. 7-8, regarding the 103 rejection of claim 8 have been fully considered but they are not persuasive.  Applicant submits (pg. 8) that in claim 8 a different “generic model” is created for each specific equipment, within a same type of equipment (emphasis added) and that Holley does not teach creating a “generic model” for each specific equipment.  This is not persuasive.  First, the claims do not recite a “different” generic model within a same type of equipment.  Applicant appears to be reading this feature into the claims from the specification, but while the claims are interpreted in light of the specification, features from the specification will not be read into the claims.
each home automation device” (emphasis added).  Also see paragraph 22 which discloses multiple instances of home automation devices.  Thus even if a “different” generic model were required by the claims, Holley would read upon such a feature.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-9, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holley US 2015/0160623 A1 in view of McKiel, JR. US 2011/0071656 A1.

Regarding claim 8, Holley discloses a method for configuring at least one home automation installation (abstract), the home automation installation comprising a plurality of home automation devices (Fig. 1), comprising:
reception of a configuration message emitted from a central control unit of a home automation installation or a user terminal, the message containing an indication on a commissioning, a configuration or a reconfiguration of a home automation device (messages regarding the installation / configuration of home automation devices are exchanged between automation devices, automation management unit, and remote user device – see Fig. 1, paragraphs 16-17 and 23);

creation of at least one low-level device model instance according to the at least one low-level device model class or type determined (list of home automation devices based on their make and model – see Fig. 2, paragraphs 33-34; each item in the list represents an occurrence or “instance” of a device model, thus each device is listed even if multiple occurrences – this is explicitly taught by paragraph 22 – “multiple instances” of home automation devices);
determination of a model conversion converting a low-level device model class or type  into at least one generic device model class or type on the basis of … according to the at least one low-level device model instance created at step iii or to the at least one low-level device class or type determined at step ii (devices have type, make and model – see paragraph 23, so the generic device model (i.e. device type) is determined according to the low-level device model instance which represents the make and model); and
creation of at least one generic device model instance for the at least one low-level device model instance on the basis of the at least one generic device model class or type corresponding to the model conversion determined at step iv (represent device using “generic” type, e.g. “light” – see Figs. 2-4; each representation in the model is an instance of the “generic device model” because it uses the generic term, e.g. “light”, “door”, etc.); and
wherein the at least one generic device model instance for the at least one low-level device model instance corresponds to a determination of a group of generic device models instances (model instance depends on device type/group – see paragraphs 23 and 34; thus the 

Holley does not explicitly disclose a model conversion rule but this is taught by McKiel.  In a similar field of endeavor, McKiel teaches managing home automation using models (abstract).  McKiel explicitly discloses converting a low-level device model (e.g. user specific model) into a device model template (e.g. generic model) by using a model conversion rule (Fig. 4, paragraphs 15, 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley with the model conversion technique taught by McKiel for the purpose of allowing users to manage home automation.  McKiel suggests that by converting a specific model into a general template model, it can be reused for subsequent users, and privacy is improved (paragraphs 35 and 51).

	Regarding claim 9, Holley discloses emission of a message for communicating the configuration of at least one home automation device toward a user terminal or an application executed on the management unit (Fig. 1).

	Regarding claim 17, Holley discloses the at least one generic device model instance corresponding to the model conversion determined in step iv for the at least one low-level device model instance corresponds to a group of generic device models instances (multiple instances of a device constitute a group of device model instances – paragraph 22).



	Regarding claim 21 Holley discloses the generic device unique identifier comprises a device logical address (use MAC address as unique identifier – paragraph 34) which establishes a correspondence between the at least one generic device model instance and the low-level device model instance (address is used to communicate, thus it “establishes correspondence” – paragraph 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Apte et al. US 2012/0011082 A1 discloses a modeling system with multiple model instances and groups of models (abstract, paragraph 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975